Citation Nr: 0844843	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-03 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for pituitary tumor, 
status-post craniotomy, with headaches and defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to May 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The veteran testified before a Decision Review Officer at the 
RO in June 2006 and a transcript of this proceeding has been 
associated with the claims file.  The veteran also indicated 
on her January 2006 VA Form 9 that she wished to testify at a 
Board hearing.  A Travel Board hearing was scheduled for 
March 2008 and the veteran was provided notice of this 
hearing in January 2008.  However, the veteran failed to 
report to the scheduled hearing and failed to explain her 
absence.  Therefore, the Board hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008).


FINDING OF FACT

The preponderance of the medical evidence does not link the 
veteran's pituitary tumor, status-post craniotomy, with 
headaches and defective vision with her period of service.


CONCLUSION OF LAW

Service connection for pituitary tumor, status-post 
craniotomy, with headaches and defective vision is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that she began 
developing a pituitary tumor during her service with the 
United States Army from September 1977 to May 1979.  
Specifically, the veteran contends that within one year after 
her discharge from service she began experiencing migraine 
headaches, multiple glandular problems, and other 
gynecological problems which are all symptoms of pituitary 
tumors.  She also contends that she was exposed to many 
hazardous chemicals during her military service such as 
pesticides, herbicides, gas, diesel fuel, motor oil, gun oil, 
and other solvents and that this exposure contributed to the 
development of her pituitary tumor.  The veteran has 
submitted several internet articles regarding the causes of 
neurological tumors. Finally, the veteran contends that she 
suffers residuals from the removal of her pituitary tumor 
including headaches and defective vision.   

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).   
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected. See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

In addition, certain chronic diseases, such as tumors, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

Analysis

The veteran's service treatment records are negative for a 
pituitary tumor during service.  While the veteran reported 
headaches during a December 1978 in-service examination, a 
review of the records revealed only one complaint of a 
headache associated with an upper respiratory infection dated 
in February 1978.  Records also show a prenatal checkup in 
June 1978 and the delivery of a healthy child in February 
1979.  The veteran's December 1978 separation examination 
shows 20/20 vision and a normal neurological examination.

Post service medical records dated from August 1980 to July 
1981 (more than one year after the veteran's discharge from 
military service) show several gynecological complaints 
including vaginal infection, overdue menstrual cycles, 
nausea, painful abdomen, as well as vaginal bleeding.  

Private medical records show that the veteran began 
experiencing problems with her vision in approximately 1996.  
She was diagnosed with a pituitary tumor in December 1998 and 
underwent several surgeries to remove this tumor in March, 
September, and November 1999.  A March 2000 report shows a 
diagnosis of pituitary adenoma status post multiple surgical 
resections.  The veteran was awarded social security 
disability benefits in May 2003, primarily for blindness and 
low vision since July 1999.

In connection with this claim the veteran has submitted 
several statements from her private physicians relating the 
veteran's pituitary tumor and residuals to the harmful 
chemicals she was allegedly exposed to during service.  

In a November 2003 statement the veteran's private 
endocrinologist, Dr. H.K.D., noted that it was "possible" 
that the veteran's exposure to harmful chemicals during her 
military service from 1977 to 1979 contributed to her 
pituitary tumor, however it was impossible to say with 
certainty.  Dr. H.K.D. noted that "the pituitary tumor was 
large at the time of detection, so a process, which was 
initiated some 20 years before symptoms developed, was 
certainly a reasonable time frame to consider a possible 
association."  

In another statement dated in December 2003 the veteran's 
family physician, Dr. G.H.B., stated that he did not see a 
large number of people with pituitary tumors and was unsure 
whether exposure to harmful chemicals caused these tumors.  

In a third statement dated in January 2004 Dr. S.S.L., who 
managed the endocrine consequences of the veteran's pituitary 
tumor from 1999 until 2003, indicated that the timing of and 
nature of the exposure to harmful chemicals during the 
veteran's military service "could have" contributed to the 
development of the veteran's pituitary tumor.  

In a fourth statement dated in January 2004 Dr. J.R.C., a 
neurologist, noted that "the possibility does exist" that 
there can be a connection between environmental toxins and 
exposures and aggressiveness of the veteran's tumor and/or 
the proclivity to develop such a tumor.  

Finally, in an August 2006 statement Dr. S.S.L. opined that 
there was a "greater than 50 percent chance" that the 
veteran's occupational exposures while on active duty 
contributed to the development of her pituitary tumor.  

In July 2007 a VA endocrinologist reviewed the veteran's 
claims file along with the above medical opinions.  The 
examiner noted that while the veteran reported headaches 
during a December 1978 in-service examination, a review of 
the records revealed only one complaint of a headache 
associated with an upper respiratory infection dated in 
February 1978.  Therefore, the examiner opined that it was as 
less likely as not that the veteran presented with signs or 
symptoms of the pituitary problem during service or within 
one year after service.  

With regard to the veteran's contention that her military 
service included handling harmful chemicals, the VA examiner 
noted that the veteran must have been aware of her pregnancy 
as early as June 1978 and thus would have most likely been 
placed on a special profile, working as a secretary until the 
completion of her pregnancy and the post-partum period.  With 
regard to the veteran's contention that her military service 
included cleaning equipment which had recently been returned 
from Vietnam, the VA examiner noted that the Vietnam War 
officially ended in 1975 and most activity had stopped and 
materials evacuated by 1972 or 1973.  The veteran did not 
begin active service until September 1977.  

With regard to the January 2004 statement from Dr. J.R.C. the 
VA examiner noted that the opinion was solicited by the 
veteran and was unsupported by medical research as there is 
no evidence that specific agents caused specific pituitary 
adenomas.  

With regard to the August 2006 statement from Dr. S.S.L. the 
VA examiner again noted that the opinion was unsupported by 
medical research.  While in this opinion Dr. S.S.L. noted 
that he had reviewed the veteran's full medical history 
including her service in the Army, he did not note the 
veteran's in-service pregnancy which would have limited her 
exposure to harmful chemicals.  The VA examiner noted that 
the information in the letter was identical to the January 
2004 letter from Dr. S.S.L. and was obviously specifically 
solicited by the veteran

With regard to the November 2003 letter from Dr. H.K.D. the 
VA examiner again noted that Dr. H.K.D. was obviously not 
aware of the veteran's in-service pregnancy and the limited 
duties that accompany pregnancy while in the Army.  The VA 
examiner also noted that Dr. H.K.D. did not note the 
veteran's three pregnancies, the first during service in 1979 
and two more after service in 1982 and 1986.  The VA examiner 
also opined that it was less likely than not that the 
veteran's pituitary tumor would have been functional during 
any of these pregnancies.  

Finally, with regard to Dr. G.H.B.'s December 2003 statement 
the VA examiner noted that this statement does not positively 
relate the veteran's pituitary tumor residuals to her 
military service.  

In summary the June 2007 VA examiner opined that the medical 
literature does not support the veteran's contention that 
exposure to chemicals in service led to the development of 
her pituitary tumor.  The examiner noted that the internet 
articles submitted by the veteran are not relevant because 
they do not address the specific tumor that the veteran has.  
The examiner also opined that it was less likely than not 
that the veteran's pituitary tumor was caused by or 
aggravated by any of the claimed environmental exposures 
during her military service.  

Given the evidence of record, the Board finds that service 
connection for pituitary tumor status post craniotomy with 
headaches and defective vision is not warranted.  First, as 
discussed above, there is no indication that the veteran was 
ever exposed to harmful chemicals in service and given her 
pregnancy during service it is even less likely that she was 
exposed to such harmful chemicals.  Assuming, for the sake of 
argument, that the veteran was exposed to harmful chemicals 
in service, there is no competent medical evidence that her 
pituitary tumor is related to that claimed exposure.

While several of the veteran's private physicians have opined 
that that the development of her pituitary tumor began during 
service, it appears that the veteran's clinical history was 
obtained from the veteran, rather than based on a review of 
the medical records, particularly the claims file.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinion 
premised on unsubstantiated account is of no probative value 
and does not serve to verify the occurrences described); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not 
bound to accept doctor's opinion based exclusively on 
claimant' s recitations).  Furthermore, these opinions do not 
provide any supporting clinical reasons or bases.  
Significantly, there was no evidence of exposure to harmful 
chemicals in service and none of the opinions addressed that.  

The Board finds the June 2007 VA medical opinion to have the 
most evidentiary weight.  First, the Board finds that a VA 
examiner is competent to render a medical opinion as to the 
etiology of the veteran's pituitary tumor residuals.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Second, the 
June 2007 VA examiner reviewed the veteran's medical records 
and discussed all relevant evidence regarding the veteran's 
pituitary tumor.  The examiner provided reasons and bases for 
his conclusion and pointed to evidence which supported the 
conclusion.  In assessing such evidence, whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board must also note the 19 years between the veteran's 
separation from service in May 1979 and the diagnosis of a 
tumor in December 1998.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Considering 
the veteran's three pregnancies during which the June 2007 VA 
examiner stated it would be unlikely that a pituitary tumor 
was developing, the lapse of time does not favor his claim.

The veteran's claim for service connection includes her own 
assertion that the development of her pituitary tumor is 
related to service.  The Board does not doubt the sincerity 
of the veteran's beliefs that her pituitary tumor and its 
residuals is due to his active military service.  
Nevertheless, as a lay person not trained in medicine, his 
opinion that his current disability is causally related to 
active service is not competent evidence required to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Rather, medical evidence on 
this point is required.  Although this case contains private 
medical opinions supporting the veteran's claim, the Board 
finds that the June 2007 VA opinion is more probative, for 
reasons described above.  

In short, the Board finds that the preponderance of the 
evidence is against the claims for entitlement to service 
connection for pituitary tumor status post craniotomy with 
headaches and defective vision, and the appeal is denied.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February, June, and July 2004.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006)

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, obtained a medical opinion as to the 
etiology of the veteran's claimed pituitary tumor with 
residuals, and afforded the veteran the opportunity to give 
testimony before the Board although she declined to do so.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
 



ORDER

Service connection for pituitary tumor, status-post 
craniotomy, with headaches and defective vision is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


